DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 8-10 and 12-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, 15 and 18 recite “establishing, by a remote system via a network between the remote system and the mobile device, a first secure communication between the remote system and the secure element to enable loading of payment acceptance applets;” and “establishing, by a remote system via a network between the remote system and the mobile device, a second secure communication between the remote system and the payment acceptance applet, the second secure communication being different than the first secure communication.” (Emphases added).
Applicant’s claim reflects the illustration below as understood by Examiner:


    PNG
    media_image1.png
    469
    714
    media_image1.png
    Greyscale


Examiner notes that there is no support to a different first and second secure communications in the original filed disclosure. Examiner notes that Applicant cites paragraphs 0087-
0092 as support for these limitations, however, the disclosure explicitly recites that a (single) secure communication (same network) between the system and both the secure element and the payment acceptance applet (see paragraph 0091: “In a fourth step, a mutual authentication is performed between the Acquirer and the payment applet; and a secured communication is established between them (over the secured communication channel already established between the Acquirer and the secure element).” (Emphasis added). Furthermore, in fig. 12 of the original disclosure (flowchart), there is no indication in the entire original disclosure that the first and second secure communications are different.  
Moreover, this is apparent since the payment acceptance applet is already loaded (embedded in the secure element). As explicitly disclosed in paragraph 0091 of the disclosure recited above, the first secure communication is the same as the second secure communication.

Applicant is requested to provide additional citations in the original disclosure that support these limitations.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10 and 12-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pirzadeh et al. (USPAP 2011/0078081) in view of Loh et al. (USPAP 2009/0143104) in view of Mizushima (USPAP 2006/0289659).

Re claims 1, 8, 15, 18 and 23: Pirzadeh teaches a method for managing a mobile device used as a payment terminal, the mobile device being distinct from a dedicated payment terminal, the mobile device implementing Point of Sale (POS) functionality provided by a secure element coupled to the mobile device (0028-0032, 0054, 0060-0065, 0079, 0082, fig. 2). 
Pirzadeh does not explicitly teach a secure element being configured to execute a payment acceptance applet, the method comprising:
establishing, by a remote system via a network between the remote system and the mobile device, a first secure communication between the remote system and the secure element to enable loading of payment acceptance applets;

activating, by the remote system via the first secure communication, the payment acceptance applet; 
performing a mutual authentication between the remote system and the payment acceptance applet; 
establishing, by the remote system via the network between the remote system and the mobile device, a second secure communication between the remote system and the payment acceptance applet, the second secure communication being different than the first secure communication;
loading, by the remote system via second secure communication, at least one of a cryptographic certificate or a private key in the payment acceptance applet; and wherein the network is a cellular data network (newly added claim 23)
Loh teaches the concept of a secure element configured to execute a payment acceptance applet, the method comprising: establishing, by a remote system via the network between the remote system and the mobile device, a first secure communication between the remote system and the secure element to enable loading of payment acceptance applets; loading, by the remote system via first secure communication, the payment acceptance applet on the secure element, the payment acceptance applet selected based on a configuration of the mobile device; activating, by the remote system via first secure communication, the payment acceptance applet; and wherein the network is a cellular data network (0043, 0068-0070, figs. 1 and 2). 

Mizushima teaches the concept of performing a mutual authentication between the remote system and a payment acceptance applet; and
loading by a system via a network between a remote system and a mobile device, second secure communication at least one of a cryptographic certificate or a private key in the payment acceptance applet, the second secure communication being different from a first secure communication (0049-0051, 0061).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pirzadeh and Loh combination to include this feature as taught by Mizushima in order to enhance the security of the system/process.

Re claims 2, 9, 16 and 19: Pirzadeh, Loh and Mizushima are as discussed above. Loh further teaches wherein the first secure communication is established, prior to loading, by the remote system, the payment acceptance applet on the secure element (0043, 0068-0070). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pirzadeh to include this feature as taught by Loh in order to get the applet ready for future use.



It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pirzadeh to include this feature as taught by Loh for the obvious reason of enhancing the flexibility of the process/system.

Re claims 5-6, 12-13 and 20-21: Pirzadeh, Loh and Mizushima are as discussed above. Loh further teaches loading, by the remote system, in the payment acceptance applet, configuration data specific to a user of the mobile device, wherein the configuration data comprises at least one of a remote system’s hostname, connection credentials, custom tags, activated payment modules, country codes or currencies, wherein the configuration data is loaded in the payment acceptance applet via the second secure communication channel (0037, 0041-0043, 0068-0070).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pirzadeh to include this feature as taught by Loh in order to get the applet ready for future use.

Re claims 7 and 14: Pirzadeh, Loh and Mizushima are as discussed above. Loh further teaches wherein the first secured communication is based on encryption keys (0043, 0068-0070).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pirzadeh to include this feature as taught by Loh in order to enhance the security of the process/system.


It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pirzadeh to include this feature as taught by Loh in order to get the applet ready for future use.

Double Patenting

The non-final rejection mailed November 15, 2021 included several double patenting rejections. In light of the number of rejections and pending amendments in the instant applications, the rejections are maintained, but will be reviewed upon a determination of allowable subject matter.

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.
Applicant argues that the references fail to or suggest “loading, by the remote system via the second secure communication, at least one of a cryptographic certificate or a private key in the payment acceptance applet,” and “establishing, by the remote system via a network between the remote system and the mobile device, a second secure communication between the remote system and the payment acceptance applet.” In particular, Applicant asserts that the key of 
Examiner respectfully disagrees. Broadly speaking, a network is simply a link (wired or wireless) between two elements that can facilitates some form of data exchange or communication. Therefore, the Mizushim teaching is reasonably pertinent to the particular problem with which the applicant was concerned, hence, it is relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the External terminal 140 is a “link” between the Host apparatus 160 and the applet 153.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691